Citation Nr: 1722539	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for Wolff Parkinson White (WPW) syndrome.

2. Entitlement to service connection for lupus, to include as secondary to WPW.

3. Entitlement to compensation based on a claim under 38 U.S.C.A § 1151 for additional disability from drug-induced lupus. 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967 and September 1967 to March 1977.  He received the Purple Heart for his service.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in an April 2013 hearing.  A hearing transcript was associated with the claims file and reviewed.

The Board notes that it previously remanded multiple issues for adjudication by the Agency of Original Jurisdiction (AOJ).  The Veteran perfected an appeal of those issues and requested a Board hearing.  He is currently being scheduled for a hearing, and therefore the Board will not address those issues at this time. 
	

FINDINGS OF FACT

1. Clear and unmistakable evidence shows that the Veteran's WPW syndrome is a congenital condition that was not aggravated by service.

2. The evidence shows that lupus was caused by treatment for WPW syndrome and not incurred in service, but WPW syndrome is not a service-connected disability.

3. Resolving doubt in the Veteran's favor, the evidence supports a finding that he experiences additional disability from drug-induced lupus after treatment at VA.  

4. The weight of the evidence shows that the Veteran was informed of the risks associated with treatment, and prescribing the drug that induced lupus was not outside the norms of reasonable health care.


CONCLUSIONS OF LAW

1. The criteria for service connection for WPW syndrome have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. The criteria for service connection for lupus have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for entitlement to compensation for additional disability under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The June and July 2008 notice letters along with information provided in the statement of the case satisfied legal requirements for notice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions on the Veteran's WPW syndrome and lupus in May 2009, March 2015, December 2016, and January 2017.  There is no indication or assertion that the examinations or medical opinions are inadequate.  To the contrary, when taken as a whole, the examiners considered all relevant evidence of record and provided rationale supporting their conclusions.  Complying with remand directives, the AOJ scheduled the Veteran for the December 2016 examination and associated opinion; further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.
 
The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to determine the cause of WPW syndrome or what actions are within the reasonable medical standard of care, as this requires specialized medical training and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

A. Wolff Parkinson White Syndrome

The Veteran asserts that his WPW syndrome was aggravated by his service because he first learned of the congenital condition when he was in service and began experiencing symptoms such as chest pain and fatigue after strenuous training and duties that required heavy lifting.   

In addition to the above criteria for service connection, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at the time, or where evidence or medical judgment establishes that an injury or disease preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that the disease or injury at issue existed prior to service and was not aggravated by service.  Id. 

After a review of the evidence, the Board finds that the criteria for service connection for WPW syndrome have not been met.  See 38 C.F.R. § 3.303.  The Veteran has congenital WPW syndrome.  He is presumed sound at entrance into service because no WPW syndrome or other heart condition was noted in his entrance examination.  Clear and unmistakable evidence, however, establishes that the Veteran's WPW syndrome was congenital and preexisted service.  In an original and addendum opinion, the December 2016 VA examiner cited medical literature and explained that WPW is a congenital condition.  The Veteran has not asserted that WPW syndrome is not congenital or preexisting.   

Instead, the Veteran suggests that the WPW syndrome was aggravated by his service because of the onset of symptoms after strenuous training.  The Veteran's service treatment records show complaints of chest pain but no diagnosis of WPW syndrome.  The first documented diagnosis of WPW syndrome came during August 1979 treatment for burning chest pain and heavy neck pressure.  A treatment note from October 1979 shows a history of chest pain for 15 years, since approximately 1964.  The Veteran continued to have treatment off and on for chest pain and related symptoms in the 1980s and 1990s.  Although the date of symptom onset is not clear from the record, the Veteran appeared to begin to seek treatment for WPW syndrome after service.

Clear and unmistakable evidence shows that any symptoms the Veteran experienced in service were a natural progression of his congenital WPW syndrome and not a permanent aggravation.  The December 2016 examiner explained that WPW syndrome is identified by both preexcitation manifest on surface EKG and symptomatic arrhythmias involving the accessory pathway, and the occurrence of arrhythmia is related to the age at the time preexcitation is discovered.  She found no medical literature showing that WPW syndrome could have been aggravated by any specific factors related to military service.  The examiner concluded even if the Veteran had complaints of chest pain during active duty, such complaints would not be considered aggravation of his congenital condition.  

The progression of a complex condition such as WPW syndrome is a matter for medical experts.  The Veteran has not offered any medical opinion addressing whether his WPW syndrome was aggravated by service.  The Board finds the December 2016 examiner's opinions highly probative as they are thorough, explain the nature of the condition, and address the evidence of record.  Based on the examiner's opinion, the Board finds that the Veteran's WPW syndrome was a congenital, preexisting condition not aggravated by service.  Service connection cannot be established.  See 38 C.F.R. § 3.303. 

B. Lupus

Considering lupus, the Veteran raised two legal theories of entitlement: that lupus should be service-connected as secondary to WPW syndrome and that lupus was caused by the negligence and fault of providers at the VA medical center (VAMC) entitling him to compensation under 38 U.S.C.A § 1151.

The evidence does not show any in-service incurrence of lupus nor does the Veteran make such an assertion.  Service treatment records are silent in that regard.  Instead, medical records show that the Veteran developed drug-induced lupus in 2007 secondary to his treatment for WPW syndrome.  Such a causal relationship would be sufficient for secondary service-connection.  However, as discussed above, the Veteran is not service-connected for WPW syndrome, so service connection for any secondary disability cannot be established through WPW syndrome.  

For compensation under section 1151, when a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

The additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA. 38 C.F.R. § 3.361(c), (d). This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran. 38 C.F.R. § 3.361(d)(1). Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable. 38 C.F.R. § 3.361(d)(2).

For the reasons explained below, the Board finds that the criteria for compensation based on 38 U.S.C.A. § 1151 have not been met.  See 38 C.F.R. § 3.361.  

The factual background surrounding the Veteran's diagnosis with drug-induced lupus is as follows.  In April 2006, the Veteran presented with a history of pre-syncope and tachycardia from WPW syndrome, was admitted to the VAMC, and was treated with procainamide to terminate the arrhythmia and referred for electrophysiology studies and ablation.  During follow-up treatment, he reported that he had no recurrence of rapid heart rate; he was maintained on procainamide. On a following visit, the Veteran indicated that he did not believe the ablation was a necessary procedure, feared he might be injured by the procedure, and instead wanted to continue on the medication.  Procainamide therapy was continued.  

In March 2007, the Veteran began complaining of pain and swelling in his ankles and wrists.  Treating providers considered procainamide-induced lupus but the symptoms were not definitive.  At that time, the Veteran was re-approached regarding the electrophysiology studies and he again declined.  The Veteran was seen in the Rheumatology Clinic, which showed positive FANA and antihistone antibodies, but double stranded DNA was normal and there were no consistent symptoms of lupus.  Peripheral vascular disease was also considered.  The Veteran continued to be treated on a monthly basis or more frequently, including for cardiovascular problems.  In June 2007, the Veteran was treated for mildly increased heart size and new cardiomegaly with small bilateral pleural effusions and mild pulmonary edema.  Rheumatology was consulted and confirmed the diagnosis of drug-induced lupus.  The Veteran was discharged on July 12, 2007 with instructions to discontinue use of procainamide.  See May 2009 examination.

Resolving doubt in the Veteran's favor, the record shows residual disability from drug-induced lupus.  The Veteran currently has muscle weakness and wasting.  The May 2009 examiner noted that he experienced several manifestations of drug-induced lupus including serositis with pleural and pericardial effusion as well as arthritis, deep vein thrombosis, and pulmonary embolism.  These manifestations subsided, and the etiology of current muscle weakness and wasting is undefined.  The Veteran declined neuromuscular testing.  

The examiner explained that medical literature identifies the clinical manifestations of drug-induced lupus to include arthritis, serositis, fatigue, malaise, low grade fever, and in rare cases nephritis and central nervous system diseases.  Medical literature also indicates that manifestations of drug-induced lupus disappear in most cases within a few weeks of discontinuing the drug.  Neuromuscular disease is not a prominent feature of drug- induced lupus.  The examiner explained that in this case, muscle weakness occurred following the episode of drug-induced lupus; therefore, he could not state with any degree of certainty that the current muscle weakness is not related to the episode of procainamide induced lupus.  In March 2015, the examiner affirmed his opinion stating that he could not rule out the possibility that the persistent muscle weakness and wasting experienced by the Veteran surrounding the development of drug-induced lupus erythematosus were not related to procainamide therapy.  Based on the medical opinions, the Board finds that the Veteran incurred additional disability as a result of VA medical care.  

Next, the greater weight of the evidence shows that lupus was a reasonably foreseeable risk of the procainamide treatment, of which the Veteran was informed.  The May 2009 examiner wrote that although the occurrence of drug induced lupus with procainamide use was not reasonably foreseeable in this case, many practitioners might have chosen alternative agents for long-term treatment of atrial arrhythmias.  Although the examiner used the term "not reasonably foreseeable," he went on to explain that all antiarrhythmic agents, like procainamide, are associated with potential toxicity and there is no guarantee that toxicity would not have occurred had another agent been selected.  The Board interprets the examiner's statements to mean that the provider who prescribed procainamide was not negligent in failing to predict (foresee) that the Veteran would develop lupus but that lupus was a known and foreseeable risk of that form of long-term treatment.  

The examiner finally noted that the Veteran refused the recommended, definitive treatment of radiofrequency ablation, which would have made the use of antiarrhythmic therapy unnecessary, and he was informed of the risks of adverse effects with continued procainamide therapy.  A review of VA treatment records from 2006 and 2007 confirm that the Veteran elected not to have the ablation procedure and continue the procainamide therapy.  Records show that the Veteran was informed of the risks associated with procainamide, although the specific risks discussed are not enumerated in the records.  The December 2016 examiner addressed the question of informed consent and wrote that various notes from 2006 including primary care, cardiology, nursing, and clinical pharmacy specialist indicate that adverse effects of medication, including long term use of procainamide were discussed and the Veteran decided against ablation and opted to continue the medication.  In the addendum opinion, she opined that it is highly likely that drug-induced lupus would have been discussed with potential complications of procainamide therapy because it is the most common side effect.  

During the Board hearing, the Veteran reported that he was not informed of the risk of procainamide before being prescribed the treatment.  The Board finds that the references in treatment records along with the examiners' opinions evidence that the risks were discussed with the Veteran.  Given the medical records and opinions, the Board finds that drug-induced lupus was foreseeable from long-term use of procainamide and the Veteran was informed of such.

Finally, the Veteran asserts he was administered the wrong medication by VAMC providers or in the alternative, that providers should have diagnosed lupus sooner and stopped the procainamide before it caused disability.  After thorough review of the treatment records from 2006 and 2007, there is no evidence that the Veteran was administered the wrong medication.  He was prescribed procainamide as treatment for arrhythmia and informed of the potential complications after he declined ablation.  The May 2009 examiner opined that treating providers did not err in using procainamide to treat the Veteran's atrial arrhythmias.  Many practitioners might have chosen alternative agents with less likely occurrence of such side effects, but use of procainamide for treatment of tachycardia in this case was not inappropriate and the complications of drug-induced lupus, deep vein thrombosis and pulmonary embolism were recognized in a timely fashion and appropriately treated.  

The examiner confirmed and elaborated on his opinion in March 2015.  He wrote that although he felt many practitioners would have used an alternative anti-arrhythmic medication to procainamide, he was unable to elevate this to the level of carelessness, negligence, error in judgment or similar incidence of fault on the part of VA.  Specifically, the procainamide was prescribed as an anti-arrhythmic for treatment of recurrent wide complex tachycardia in a patient with known WPW syndrome with an accessory pathway.  At the time the procainamide was prescribed in April 2006, the available guidelines issued by the American Heart Association and American Cardiology Association listed procainamide as an anti-arrhythmic for use in patients with atrial fibrillation, including those with WPW syndrome.  Subsequent guidelines issued in September of 2006 did take the position that procainamide was not recommended due to the frequent occurrence of side effects, including lupus.  However, it is not reasonable to expect that these guidelines would be widely distributed by March of 2007 when the Veteran was evaluated by the cardiologist.  The examiner concluded that it appears that the Veteran was managed appropriately based on the standards of that time.  Based on the examiner's opinion, the use of procainamide was not negligence, error in judgment, fault, or outside the standard of care that would be expected of a reasonable health care provider.

The Veteran has not provided any medical opinions to address the questions of foreseeability or fault in the occurrence of drug-induced lupus.  The Board finds the medical opinions of record highly probative as they explain the disease, risks of the procainamide treatment, and standards of practice at the time.  The Board therefore finds that drug-induced lupus and resulting additional disability were reasonably foreseeable, not the fault of VA, and are not eligible for compensation under 38 U.S.C.A. § 1151. 

                          
                                                                       (CONTINUED ON NEXT PAGE)











                                                                 
ORDER

Service connection for Wolff Parkinson White syndrome is denied.

Service connection for lupus is denied.

Compensation based on a claim under 38 U.S.C.A § 1151 for additional disability from drug-induced lupus is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


